DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 04/27/2022 has been entered. Claims 1-20 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No. 10,910,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a substrate comprising a first top surface, a longer side surface and a shorter side surface; a mount disposed on the first top surface, and having a first inner side surface and a second inner side surface facing the first inner side surface; a plurality of LED chips disposed on the first top surface, arranged between the first inner side surface and the second inner side surface, and comprising a second top surface; an electrode plate formed on the mount, electrically connected to the plurality of LED chips and comprising a third top surface, wherein an entirety of the third top surface does not extend beyond the shorter side surface in a top view from the first top surface; and a phosphor layer covering the plurality of LED chips, the mount, and the electrode plate, without covering the longer side surface and the shorter side surface; and a cover covering the LED assembly, wherein the third top surface is higher than the second top surface in an elevation based on the first top surface (claim1) and a substrate comprising a first top surface, a longer sidewall, and a shorter sidewall; a first mount disposed on the first top surface and having a first side surface;
a second mount disposed on the first top surface, physically separated from the first mount, and having a second side surface facing the first side surface; a plurality of LED chips disposed on the first top surface, and arranged between the first side surface and the second side surface; a first electrode plate formed on the first mount; a second electrode plate formed on the second mount; and a phosphor layer covering the plurality of LED chips, the first mount, and the second mount without covering the longer sidewall and the shorter sidewall; and a cover covering the LED assembly, wherein an entirety of the first electrode plate and an entirety of the second electrode plate do not extend beyond the shorter sidewall in a top view from the first top surface, and wherein the plurality of LED chips is electrically connected to the first electrode plate and the second electrode plate by bonding wires (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892